Citation Nr: 0100116	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-20 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1967 to January 1970.  Service in Vietnam is 
indicated by the evidence of record.

The veteran initially applied for VA compensation benefits on 
October 30, 1998.  In a June 1999 rating decision, the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (the RO) granted the veteran's claim of 
entitlement to service connection for PTSD.  A 30 percent 
disability rating was assigned, effective from October 30, 
1998.  The veteran duly appealed the assigned disability 
rating.

In October 2000, the veteran appeared and testified before 
the undersigned at the RO.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
nightmares and difficulty sleeping; some social isolation; 
irritability and problems with anger control; and occasional 
flashbacks of such severity as to be characterized as 
dissociative episodes. 


CONCLUSION OF LAW

The schedular criteria for a 70 percent evaluation for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 30 
percent disabling.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder. In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.


The veteran filed an initial claim of entitlement to service 
connection for PTSD in September 1998.  Effective November 7, 
1996, before his claim was filed, VA's Rating Schedule, 38 
C.F.R. Part 4, was amended with regard to rating mental 
disorders, including PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) 
[codified at 38 C.F.R. § 4.130].  Because the veteran's claim 
was filed after the regulatory change occurred, only the 
current version of the schedular criteria is applicable to 
his claim.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 311 
(1991); VA O.G.C. Prec. Op. No. 3-2000 (April 10, 2000).  

On and after November 7, 1996, the VA Schedule for Rating 
Disabilities read in pertinent part as follows:

PTSD

100%  Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF of 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships. 

Factual Background

The veteran served with an artillery unit in Vietnam.  He 
filed an initial claim of entitlement to service connection 
for PTSD in September 1998.

A VA psychiatric examination of the veteran was completed in 
May 1999.  He reported traumatic experiences while he was 
stationed in Vietnam.  His reported psychiatric 
symptomatology included poor sleep and nightmares, as well as 
irritability.  He reported having worked for a tire 
manufacturer for approximately 27 years and indicated that he 
had become anxious and irritable on the job.  He reportedly 
had very few friends and stayed to himself.  He had been 
married for 23 years.  During the interview, the veteran 
denied suicidal or homicidal ideation. His mood was described 
as mildly to moderately depressed.  The examiner's diagnosis 
was PTSD with paranoid and depressive features.  The examiner 
assigned a GAF of 70, specifically noting that the veteran 
was employed full time for a tire manufacturer.       

Also of record are VA outpatient treatment records from 1998 
and 1999.  In general, these records portray the veteran as 
somewhat tense, anxious, isolated from others and irritable, 
both with his family and on the job.  He reported nightmares 
and difficulty sleeping.  He also reported experiencing 
memory loss at times.  The veteran expressed that he thought 
that his PTSD symptoms were increasing.  The veteran reported 
increasing anger on the job, as well as difficulty in dealing 
with authority figures; part of his counseling was directed 
towards those issues, with an eye to seeing him through to 
retirement after 30 years on the job.   

In the June 1999 rating decision which forms the basis for 
this appeal, service connection was granted for PTSD and a 30 
percent disability ration was assigned.

The veteran participated in a VA PTSD program from October 
1999 to January 2000.  Reports of sessions from that program 
are of record and indicate complaints of symptomatology 
similar to those described in earlier reports.  The veteran 
reported dissociative episodes, where he lost track of time 
and of which he was amnesiac, of increasing frequency.  His 
anxiety and anger were reportedly poorly controlled.  

A VA interim psychotherapy summary, covering the period from 
May 2000 to August 2000, is of record.  It was noted that 
during that period the veteran continued to participate in 
outpatient PTSD treatment and individual psychotherapy.  The 
veteran's PTSD-associated symptomatology continued to be 
nightmares, difficulty sleeping, anxiety, outbursts of anger 
and dissociative episodes, which the VA staff psychologist 
characterized as flashbacks.  It was noted that the veteran 
had difficulty at the wedding of one of his sons because the 
presence of a crowd made him feel threatened, causing him to 
leave the wedding reception.  He was no longer working, and 
he believed that if he had continued to work he would have 
precipitated an incident which would have caused him to be 
fired.  The VA psychologist concurred in the veteran's self-
assessment.  A GAF score of 55 was assigned. 

The veteran testified before the undersigned at a personal 
hearing at the RO in October 2000.  His description of the 
problems he was having with PTSD was consistent with the 
reports contained in the medical examination and treatment 
records described above.  He reported that he had been 
retired from his job in May 2000 after 29 years of service.  
The precipitating incident as one in which he was evidently 
not paying attention to his job and became angry when this 
was noticed.  The veteran testified that he went to a VA 
medical facility every week for group therapy and once every 
two weeks for individual psychotherapy. 


Analysis

Preliminary matters - duty to assist, standard of review

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See the Veterans Claims 
Assistance Act of 2000, Public Law 106-475 (November 9, 
2000); 114 Stat. 2096 [to be codified at 38 U.S.C. § 5103A].  
The record in this case reflects that the veteran has 
undergone recent VA psychiatric and psychological 
evaluations.  In addition, there are numerous recent VA 
outpatient psychological treatment reports of record.  The 
veteran presented his personal testimony concerning the 
severity of his disability at a hearing before the 
undersigned in October 2000.   The Board believes that there 
is ample medical and other evidence of record to adjudicate 
this claim.  

During the veteran's personal hearing, a 60 day period was 
granted in which he was given the opportunity to identify 
additional evidence which may have been pertinent to his 
claim.  No such evidence was identified or submitted.   

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).    When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

The Board has carefully reviewed the medical evidence of 
record.  The veteran's PTSD symptoms have been described in 
detail above and include nightmares and difficulty sleeping; 
some social isolation; irritability and problems with anger 
control; and occasional flashbacks of such severity as to be 
characterized as dissociative episodes in which the veteran 
forgets where he is.  These symptoms appear to be becoming 
worse over time.  From the veteran's testimony and other 
evidence of record, it appears that, notwithstanding his own 
efforts, and those of his VA therapists, to reach the 30 year 
mark on the job (because of more favorable retirement 
benefits), he was retired from his job due to his problems 
with forgetfulness and anger.  These is no evidence that his 
forced retirement was due to circumstances other than those 
caused by his service-connected PTSD.

In the opinion of the Board, the veteran meets the schedular 
criteria for a 50 percent disability rating.  His current 
symptomatology, described above, includes impairment of 
memory; impaired judgment; and difficulty in establishing 
effective work and social relationships.  It is clear that 
the veteran's service-connected PTSD is productive of 
occupational and social impairment.  The evidence of record 
shows that the veteran has not worked since May 31, 2000.  
The evidence indicates that he was retired early because of 
problems caused by his service-connected PTSD.  He generally 
avoids contact with others, to the point of leaving his son's 
wedding reception because he was uncomfortable with the 
crowd.  

The Board observes that there are two recent GAF scores or 
record:  70 [indicative of mild symptomatology] in May 1999 
and 55 [indicative of moderate symptomatology] in August 
2000.  The VA psychiatrist who assigned the GAF score of 70 
in May 1999 clearly based it on the veteran's full-time 
employment.  Since that time, however, he has had an increase 
in the severity of his symptoms.  He has been forced to 
retire earlier than he intended because of problems 
associated with his service-connected PTSD, to include 
forgetfulness and anger control problems.

The Board will explore the possibility of assigning a 
disability rating greater than 50 percent for the veteran's 
service-connected PTSD.  

As discussed above, a 70 percent disability rating for PTSD 
requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 

It is clear that the veteran does not have all of the 
symptomatology consistent with a 70 percent rating.  For 
example, he is described as being adequately groomed; his 
speech is evidently normal; and there is no evidence of 
spatial disorientation.  However, the Board believes that 
overall the veteran's disability picture more nearly 
approximates that which allows for a 70 percent rating.  See 
38 C.F.R. §§ 4.7, 4.21 (1999). 

The evidence of record shows that the veteran experiences 
severe social impairment due to nightmares, flashbacks, 
intrusive thoughts, anxiety, chronic sleep problems, memory 
loss and dissociative episodes.  Additionally, the evidence 
supports a finding that the veteran's ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired and that his symptoms are of such 
severity and persistence that there is severe impairment in 
his ability to obtain or retain employment.  In so 
concluding, the Board places great weight on the veteran's 
recent work history, as well as his reported problems with 
anger and social isolation.  The Board further observes that 
the veteran requires constant psychotherapy for his PTSD.  
Accordingly, the Board believes that the PTSD symptomatology 
currently displayed more nearly approximates that which 
allows for a 70 percent disability rating. 

The Board has additionally reviewed the evidence to determine 
if a disability rating in excess of 70 percent may be 
assigned under the rating criteria.  After a review of the 
evidence of record, the Board has concluded that the 
veteran's PTSD is not productive of total occupational and 
social impairment.  The competent medical evidence of record 
does not demonstrate that the veteran exhibits a gross 
impairment in thought processes or communication, persistent 
delusions of hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives or his own name.  He appears to be able to 
function acceptably on a daily basis.  The medical evidence 
contains no support for the assignment of a 100 percent 
rating.  

The undersigned notes in passing that he does not purport to 
be a trained mental health professional.  Nonetheless, 
observations made of the veteran's testimony and demeanor 
while presiding at his personal hearing are consistent with 
the reports of the veteran's health care providers in that no 
evidence of inappropriate behavior or thought impairment were 
noted.    

In short, the Board concludes that symptoms associated with 
the veteran's service-connected PTSD render it impossible for 
him to function effectively in a workplace environment and to 
a lesser degree in a social environment.  There is no 
evidence of total occupational impairment, however.  
Accordingly, the Board finds that overall disability picture 
most closely approximates the criteria for a 70 percent 
disability rating, but not greater.

In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case supports the 
assignment of a 70 percent disability rating for the 
veteran's service-connected PTSD.  Additionally, for the 
reasons and bases stated above, the Board concludes that the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 70 percent.


Fenderson considerations

As noted above, the Court has held that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  See Fenderson, supra.  
In this case, therefore, the Board has taken into 
consideration the applicability of "staged ratings," pursuant 
to Fenderson.  The Board believes that a 70 percent rating 
may be assigned from May 31, 2000, the date the veteran was 
retired from the job he held for almost 30 years. 


ORDER

Entitlement to an increased evaluation of 70 percent for PTSD 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.




		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 

